PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/375,430
Filing Date: 28 Jan 2009
Appellant(s): Fischer et al.



__________________
12375430
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/20/2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/23/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Applicant argues 
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671 (Fed. Cir. 2015) at 682 (quoting Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1349 (Fed. Cir. 2010) at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1349 (Fed. Cir. 2010)). Thus, in applying this standard to the computer-implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683. Computer-implemented inventions are at times disclosed and claimed in terms of their functionality. For computer-implemented functional claims, the determination of the sufficiency of the disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software (i.e., “how [the claimed function] is achieved,” Vasudevan, (782 F.3d at 683), due to the interrelationship and interdependence of computer hardware and software. When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer 
The examiner disagrees because in the present case, the above claim limitations recite a function accomplished by programming. It is not seen in the specification where applicant has shown how these functions are achieved, for example, the specification does not provide a sufficient explanation of how a claimed function is achieved such as specific algorithms for the claimed "hardware processor" that would enable it to provide for the above functions.
Thus, one of ordinary skill in the art would not have the necessary details or proper means to configure the device as claimed, and/or know how to configure the device as claimed. Thus, support is not found for what is required for the actual configuration of the processor to allow it to perform the above functions and thus the scope of the claim is unknown. The disclosure must identify the way the inventor performs the function, whether or not a skilled artisan might otherwise be able to glean another way from other sources or his or her own understanding. The reason that disclosure of the specific algorithm is required is precisely because various ways might exist to perform the function.

Appellant argues:
“computing values of at least one biological parameter of at least one region of interest of a subject from a volumetric functional image with a tracer of the subject generated with a functional imager and registered with a volumetric anatomical image of the subject generated by an anatomical 
“determining one or more desired therapies using the values of the at least one biological parameter and a pathology model;
“wherein the steps are performed by a configured computer processor.”
And argues at the outset, Appellants note that the application as filed refers repeatedly to the use of a computer in carrying out aspects of the invention. Moreover, and just by way of illustration, the filed application noted “[t]he computers contain or otherwise access computer readable storage media containing instructions which, when carried out the by the computer processor(s), cause the computers to carry out the described techniques.” {See p. 9, lines 3-11 of the filed application.) So, the application, as filed discloses the interaction of a processor with instructions (i.e., code) that when executed by the processor cause the computer to carry out various techniques in accordance with representative embodiments.
The examiner disagrees because these instructions (codes) don’t correspond to the claimed functions; therefore, they are not specialized codes with their special algorithms and don’t support the claimed limitations. Since special programming is typically described as the algorithm by which the computer operates.  A specialized function must be supported in the specification by the computer and the algorithm that the computer uses to perform the claimed specialized function.

Appellant argues by way of illustration, the filed application shows a flow-chart of the sequence of a method, the instructions of which are executed by the processor, in Fig. 5. For example, at 504 the instructions include computing the biological parameters.  Information from the functional imager 110 is used to calculate the desired functional parameters at step 504. These parameters are useful in biology 
So, not only is there the tying of the function 506 to instructions executed by the processor in Fig. 5, but also there is the description of this execution in the filed application.
The examiner disagrees because special programming is typically described as the algorithm by which the computer operates. A specialized function must be supported in the specification by the computer and the algorithm that the computer uses to perform the claimed specialized function. It must be considered whether the interconnection and functional relationship between elements is disclosed and, if not, whether it would be evident to those of ordinary skill in the art. For example, an algorithm, flow chart or block diagram often suffices to show the relationships between elements, particularly functional or program elements.

Appellants first question what basis in law the Examiner is relying upon that requires a flow-chart of a method to “show specific values of at least one biological parameter.” Nonetheless, Appellants again direct attention to Fig. 5 of the filed application, which shows the flow chart of the sequence of a method. As will be appreciated by one of ordinary skill in the law, this method can be stored in a memory (tangible, non-transitory computer-readable storage medium) as instructions. These instructions are then executed by the processor. Again and as noted above, at 504 of Fig. 5, the instructions include computing the biological parameters. Information from the functional imager 110 is used to calculate the desired functional parameters bi at step 504. These parameters are useful in biology guided radiotherapy (BGRT), which takes advantage of functional imaging techniques which provide information on metabolic parameters. By using a priori knowledge of suitable functional 
The examiner disagrees because these instructions (codes) don’t correspond to the claimed functions; therefore, they are not specialized codes with their special algorithms and don’t support the claimed limitations. Since special programming is typically described as the algorithm by which the computer operates.  A specialized function must be supported in the specification by the computer and the algorithm that the computer uses to perform the claimed specialized function.

Appellants respectfully submit that an algorithm “a finite sequence of steps for solving a logical or mathematical problem or performing a task” has been disclosed, and properly expressed in understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Appellants respectfully submit, therefore, the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary.  Appellants respectfully submit there is no dearth of issued U.S. Patents that include flow charts of the form (however, of course, not of the same substance) of Fig. 5 to present a method that is carried out by a processor. It is entirely unclear why Fig. 5 is seemingly considered deficient to provide an algorithm, flow chart or block diagram to show the relationships between elements, particularly functional or program elements.
The examiner disagrees because these instructions (codes) don’t correspond to the claimed functions; therefore, they are not specialized codes with their special algorithms and don’t support the claimed limitations. Since special programming is typically described as the algorithm by which the computer operates.  A specialized function must be supported in the specification by the computer and the algorithm that the computer uses to perform the claimed specialized function.

The examiner disagrees because these instructions (codes) don’t correspond to the claimed functions; therefore, they are not specialized codes with their special algorithms and don’t support the claimed limitations. Since special programming is typically described as the algorithm by which the computer operates.  A specialized function must be supported in the specification by the computer and the algorithm that the computer uses to perform the claimed specialized function.

Regarding claim 1, 12, 22, 29, Appellant argues Appellants have reviewed the teachings of Sawyer, et al., and have failed to uncover the disclosure of any biological parameter value comprising a proliferation of a tumor parameter. To this end, in the context of the present teachings, proliferation 
The examiner disagrees because Sawyer et al disclose the at least one biological parameter includes at least one biological parameter of the region of interest of the subject indicative of a proliferation of a tumor parameter [see 0039-0041].

Appellant argues 
“As indicated by process blocks 82, 84 and 86, one or more threshold levels are then determined. As described above, the threshold level determines the voxels that have a tumor parameter value through which the isonumeric contour is drawn. As indicated at process block 82 this threshold level may be selected manually. For example, with a pancreatic tumor that is imaged with FDG-PET, the tumor boundary level may be set in an iterative process in which different threshold levels are selected and the resulting isonumeric contour is examined to see the relationships between the target (pancreatic tumor) and critical radiosensitive structures, such as the duodenum. This iterative process is indicated in FIG. 3 by dashed line 88.
“As indicated by process block 84, the threshold level(s) can also be calculated, based on mathematical or clinical significance related to the diagnostic or therapeutic intervention chosen. Such values can be calculated by examining the acquired image itself, by examining other acquired images, or by using other clinical data such as pathology data or the like. For example, research may determine that a contour delineating the outer border of area within a non-small cell lung cancer that should be "boosted" with stereotactic irradiation, is of no clinical significance for a small-cell lung cancer, due to the much greater radiosensitivity and chemosensitivity of small cell lung cancer, relative to non-small cell lung cancer. Research may show that for non-small cell lung cancer, a "hot" area within a tumor is 
The examiner appreciates Appellant’s explanation regarding the use of threshold values for the hot area versus the rest of the tumor; however none of these are being claimed in claims 1, 12, 22, 29 and therefore such arguments are not addressed.

“And finally, as indicated by process block 86, previously determined threshold values(s) may be used. This is normally the case when the current examination is the second or later iteration in the treatment process. In this case the change in the tumor due to the last round of therapy is of paramount importance and the same threshold level(s), normalized if necessary, should be used to measure that change.”
A review of the captioned portion of Sawyer, et al. considers the impact of radiosensitivity on certain thresholds, and that a threshold level determines the voxels that have a tumor parameter value through which the isonumeric contour is drawn, but mentions nothing about a biological parameter value indicative of proliferation of a tumor parameter as specifically recited in claim 1. Accordingly, and for at least the reasons set forth above, Appellants respectfully submit the art as applied fails to disclose at least one feature of claim 1. By similar analysis, Appellants respectfully submit the art as applied fails to disclose at least one feature of claims 12, 22 and 29.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOEL F BRUTUS/Primary Examiner, Art Unit 3793        
                                                                                                                                                                                               
Conferees:
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        
/MATTHIEU F SETLIFF/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.